 



Exhibit 10.3
AMENDMENT NO. 4
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
This amendment (“Amendment”) is made and entered into as of May 3, 2007 by and
among Hendricks Holding Company, Inc. (“Hendricks”) and its subsidiaries and
affiliates, including its wholly owned subsidiaries American Patriot Insurance
Agency, Inc. (“American Patriot”) and Insential, Inc. (“Insential”), and
Specialty Underwriters’ Alliance, Inc. and its property and casualty insurance
subsidiaries and affiliates (collective, the “Company”), and amends the PARTNER
AGENT PROGRAM AGREEMENT (“Agreement”) entered into by American Patriot and the
Company on January 24, 2006, as amended. Any terms defined in the Agreement and
used herein shall have the same meaning in this Amendment as in the Agreement.
In the event that any provision of this Amendment and any provision of the
Agreement are inconsistent or conflicting, the inconsistent or conflicting
provision of this Amendment shall be and constitute an amendment of the
Agreement and shall control, but only to the extent that such provision is
inconsistent or conflicting with the Agreement. Any capitalized terms not
defined herein shall be defined as in the Agreement.
Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement by adding Hendricks and Insential as parties
to the Agreement with all rights, authority and obligations as Partner Agents.
[Remainder of Page Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their behalf by their duly authorized officers as of the day, month and year
above written.

      SPECIALTY UNDERWRITERS’ ALLIANCE, INC. SUA INSURANCE COMPANY
 
   
BY:
  /s/ William S. Loder
NAME:
  William S. Loder
TITLE:
  Senior Vice President, Chief Underwriting Officer
 
    AMERICAN PATRIOT INSURANCE AGENCY, INC.
 
   
BY:
  /s/ Lysa Saran
NAME:
  Lysa Saran
TITLE:
  President
 
    HENDRICKS HOLDING COMPANY, INC.
 
   
BY:
  /s/ Diane Hendricks
NAME:
  Diane Hendricks
TITLE:
  President
 
    INSENTIAL, INC.
 
   
BY:
  /s/ Darwin Lucas
NAME:
  Darwin Lucas
TITLE:
  President

 

 